Order entered February 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00073-CV

                IN THE ESTATE OF IRA E. TOBOLOWSKY, DECEASED

                            On Appeal from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-17620

                                            ORDER
       Before the Court is appellant City of Dallas’s February 20, 2019 unopposed motion to

extend time to file its appellant’s brief. We GRANT the motion and ORDER the brief filed no

later than April 8, 2019. See TEX. R. APP. P. 4.1(a).


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE